Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8, 11, 13-16, 18, and 20-28 are pending.
Claims 9, 10, and 12 are cancelled, and claims 2, 6, 7, 17 and 19 were previously cancelled. 
Claims 1, 3, 5, 8, 13-16, and 24 are amended.
Claims 26-28 are new. 

Response to Arguments
Applicant’s amendments and arguments, see response filed February 5, 2021, Applicant’s amendments and arguments with respect to the Section 112 rejections have been fully considered and not persuasive. Initially, it is noted that it appears Applicant forgot to insert a paragraph supporting the disclosure of an augmented reality post purchase experience.  Nevertheless, while the specification uses the word unboxing, the specification does this in a cursory manner unrelated to the invention, not as a displayable experience but as something done by a human before reading a pamphlet.  The Section 112 rejection is maintained.
Applicant's arguments Section 101 rejection have been fully considered but they are not persuasive. Applicant argues that the useful and relevant content is not advertising or providing information by someone in a call center but "information regarding products they purchase for later reference" and "information about products that are compatible with other products they own" when making purchasing decisions.  As the independent claims are not limited to such language, these arguments are not even relevant to the independent claims and not persuasive as the type of information does not address whether the claims are directed to an abstract idea. In view of the foregoing, the arguments are not persuasive. 


Claim Objections
Claim 24 is objected to because of the following informalities: the claim is non-idiomatic and appears to be missing a word such as “is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8, 11, 13-16, 18, and 20-28 are rejected under 35 USC § 101. Claims 1, 3-5, 8, 11, 13-16, 18, and 20-28 are rejected because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites identifying a product by a unique identifier that identifies a product item at a first time; requesting an experience from a product unique identifier; receiving a pre-purchase product experience from the product experience service when there is no record of a previous purchase of the product item that is identified by the unique identifier at a product database; displaying the pre-purchase product experience; identifying the product unique identifier at a second time; requesting an experience from the product experience service for the product unique identifier after being identified at the second time; receiving a post-purchase product experience when there is a record of the previous purchase of the product item at the product database, wherein the post-purchase product experience is different than the pre-purchase product experience; and displaying the post-purchase product experience. Therefore, the claim as a whole is directed to “customer relationship management”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). “Customer relationship management” is considered to be is a method of organizing human activity because it covers well known processes of advertising and other services to a customer before, during, and after a purchase of a product or service. See, for example, “e-Marketing Fundamentals: the Customer Relationship Curve” by Thompson, which 1 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a non-transitory computer readable medium, a computer system, and a product database. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather the invocation of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, and does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, individually and in combination, recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. That is, the additional elements recite generic computer components used in a generic manner, and nothing in the claims improves a technological field of endeavor. As shown in detail in the art rejections provided below, such implementations were well known before the time of invention. Accordingly, claim 1 is ineligible.
Claims 8 and 14 are parallel in nature to claim 1. While claim 8 recites a client device, and claim 14 recites a system comprising at least one processor and a computer readable medium, those additional elements are also recited at a high level of generality that does not meaningfully limit the 
Dependent claims 3-5, 11, 13, 15, 16, 18, and 20-28 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claims 3 and 15 further limit the abstract idea of “customer relationship management” by introducing the element of identifying compatible products from the product experience service, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 3 and 15 are also non-statutory subject matter.
Dependent claims 4 and 16 further limit the abstract idea of “customer relationship management” by introducing the element of identifying previously purchased products, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 16 are also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “customer relationship management” by introducing the element of presenting information regarding allergy risks or sizing information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claims 11, 13, and 20 further limit the abstract idea of “customer relationship management” by introducing the element of determining a purchase status of a product, which does 
Dependent claim 13 further recite the additional element of a product database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, claim 13 is ineligible.
Dependent claim 18 further limits the abstract idea of “customer relationship management” by introducing the element of sending a pre-purchase product experience to a second user account, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 18 is also non-statutory subject matter.
Dependent claim 19 further limits the abstract idea of “customer relationship management” by introducing the element of displaying a promotional notice, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 19 is also non-statutory subject matter.
Dependent claim 21 further limits the abstract idea of “customer relationship management” by introducing the element of guiding a user through unboxing of the product using augmented reality, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally 
Dependent claim 22 further limits the abstract idea of “customer relationship management” by introducing the element of providing a user with a virtual reality experience involving the product, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 22 is also non-statutory subject matter.
Dependent claim 23 further limits the abstract idea of “customer relationship management” by introducing the element of reading an NFC tag affixed to the product to learn the product identification and that the product has been purchased, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 23 is also non-statutory subject matter.
 Dependent claim 24 further limits the abstract idea of “customer relationship management” by introducing the element of the source other than the product experience service a local store on the computing system, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 24 is also non-statutory subject matter.

Dependent claim 26 further limits the abstract idea of “customer relationship management” by introducing the element of the source other than the product experience service is a server accessible by the computing system that stores user account information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 26 is also non-statutory subject matter.
Dependent claim 27 further limits the abstract idea of “customer relationship management” by introducing the element of the product experience service does not associate the product serial number or record of purchase with user account information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningfully limitations beyond generally linking the use of the abstract idea to a particular technological environment. That is, the claim does not relate to any improvement in the technology. Therefore, dependent claim 27 is also non-statutory subject matter.
Dependent claim 28 further limits the abstract idea of “customer relationship management” by introducing the element of sending a list of identifiers for products compatible with the product identified in the first request, which does not include an improvement to another technology or 
Claims 3-5, 11, 13, 15, 16, 18, and 20-28 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims recite additional elements including: an experience using augmented reality, a virtual reality experience, a NFC tag, and a server. However, these additional elements, individually or in combination, do not integrate the exception into a practical application. Rather the invocation of the additional elements amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, and does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Rather, the additional elements, individually and in combination, recite well-understood, routine, and conventional activity and are merely being used to apply the abstract idea to a technological environment. That is, the additional elements recite generic computer components used in a generic manner, and nothing in the claims improves a technological field of endeavor. Thus, dependent claims 3-5, 11, 13, 15, 16, 18, and 20-28 are directed to an abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the post-purchase product experience guides a user through unboxing of the product using augmented reality”, but the specification fails to disclose any unboxing as part of either a pre-purchase product experience or a post-purchase product experience.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14, 15, 18 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0059534 to Sobalvarro et al. in view of U.S. Patent Application Publication No. 2015/0112826 to Crutchfield Jr. 
th regards to claims 1 and 14, Sobalvarro et al. teaches causing the computing system to: 
identify a product by a unique identifier that identifies a product item at a first time (paragraph [0023], “In one exemplary embodiment and according to FIGS. 1 and 1A, a NFC-enabled smart phone 100 may communicate with a NFC tag or NFC RFID tag 102 associated with a product 104. It should however be understood that this is an exemplary embodiment and any other device can be used that has a scanner or reader associated with the device.”; paragraph [0028], “In other exemplary embodiments, NFC RFID tag 102 in a MTS system may have a unique identifier (UID) that is related to a specific or individual product or service offering. This may be beneficial, for example, when, after purchasing, a consumer registers the product or purchases a warranty for the specific product or selects service or appointment dates for the service. Additionally, the ability to use unique identifiers may allow for additional levels of security and authentication, for example allowing a brand or consumer to determine if a product is authentic.”); 
request an experience from a product experience service for the product unique identifier identified at the first time (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 100 user, who may be a consumer, can “tap” or otherwise position their NFC-enabled phone 100 proximate to a product 104 labeled with a NFC RFID tag 102 to access product information, as shown in exemplary FIGS. 1 and 1A.”; paragraph [0027], “In further exemplary embodiments, a MTS system can fulfill a desire to engage consumers and information seekers both at a point of purchase and at desired points in products' lifecycle(s) or service intervals”); 
receive a pre-purchase product experience from the product experience service …. Of the product item that is identified by the unique identifier at a product database (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 100 user, who may be a consumer, can “tap” or otherwise position their NFC-enabled phone 100 proximate to a product 104 labeled with a NFC RFID tag 102 to access product information, as shown in exemplary FIGS. 1 and 1A.”; 
display the pre-purchase product experience (paragraph [0026], “The NFC-enabled phone or device 100 may also have a software application associated with NFC reads, as described in more detail below. Any such information may then be received by the NFC-enabled phone or device 100 and displayed thereon or transmitted to another device or location for display, for example on a display showing product information on MTS software application 110.”); 
identify the product unique identifier at a second time (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 100 user, who may be a consumer, can “tap” or otherwise position their NFC-enabled phone 100 proximate to a product 104 labeled with a NFC RFID tag 102 to access product information, as shown in exemplary FIGS. 1 and 1A.”; paragraph [0027], “Also, MTS system capabilities may be available for consumers both pre-purchase of a product with a NFC tag as well as post-purchase.”); 
request an experience from the product experience service for the product unique identifier after being identified at the second time (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 100 user, who may be a consumer, can “tap” or otherwise position their NFC-enabled phone 100 proximate to a product 104 labeled with a NFC RFID tag 102 to access product information, as shown in exemplary FIGS. 1 and 1A.”; paragraph [0027], “Also, MTS system capabilities may be available for consumers both pre-purchase of a product with a NFC tag as well as post-purchase. This can allow a brand to deliver content, such as, but not limited to, product information, promotions and coupons, as well as after-sale support, for example opportunities to purchase extended warranties for durable goods and registering goods with a brand or manufacturer.”); 

display the post-purchase product experience (paragraph [0026], “The NFC-enabled phone or device 100 may also have a software application associated with NFC reads, as described in more detail below. Any such information may then be received by the NFC-enabled phone or device 100 and displayed thereon or transmitted to another device or location for display, for example on a display showing product information on MTS software application 110.”; paragraph [0027], “This can allow a brand to deliver content, such as, but not limited to, product information, promotions and coupons, as well as after-sale support, for example opportunities to purchase extended warranties for durable goods and registering goods with a brand or manufacturer.”). While Sobalvarro et al. discusses both pre and post sale experiences and that the data is based on purchase/sale information and that brand content 208 can be provided by a brand and any data associated with NFC RFID tag 204, such as scan times, location, consumer information, product information and the like, and can be housed on database 210 (paragraph [0030]), but Sobalvarro et al. does not explicitly state what information is provided when there is no record of previous purchase.
However, Crutchfield Jr. teaches: 
receive a pre-purchase product experience from the product experience service when there is no record of a previous purchase of the product at a product database (paragraph [0095], “If there is 
receive a post-purchase product experience when there is a record of the previous purchase of the product at the product database, wherein the post-purchase product experience is different than the pre-purchase product experience (paragraph [0265], “In Step 2012, post-sale support and other information (e.g., marketing and promotional information) may be provided to the shopper based on Passport records. For example, the Passport tool may provide a data filing and recordkeeping system for the retailer's customers. Passport may file warranty registrations, provide a depository of all warranty information including expiration dates, notify owners of any product recalls and suggested software upgrades, and retain invoices in a format acceptable to insurance 
This part of Crutchfield Jr. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

With regards to claims 3 and 15, Sobalvarro et al. teaches:
receive compatible product identifiers with the pre-purchase product experience (paragraph [0005], “Further, any number of NFC RFID tags may be associated with any desired products, allowing NFC-enabled devices to read or scan the NFC RFID tags and access data or information provided by the NFC RFID tags, which may be associated with products optionally coupled to the NFC RFID tags.”; paragraph [0006], “The invention relates to a system and method for simplifying the installation of a mobile application using a tag/code—such as a NFC tag or QR code—and reusing the tag/code to retrieve additional information.”); 
look up the compatible product identifiers in association with a user account (paragraph [0030], “Brands can utilize a MTS system to provide customized content to be accessed by consumers who use a MTS software application. Brands can further have access to data and 
identify compatible products in the pre-purchase product experience when any of the compatible product identifiers are identified in association with the user account (paragraph [0030], “Further, as shown in exemplary FIG. 2, user information may be transmitted via MTS software application 206 to database 210 and database 210 may provide desired content to a user through software application 206. Such data transfer may take place over any available or desired network. Additionally, in some exemplary embodiments, barcodes can be utilized in place of or in concert with NFC tags on products or related to services.”).

With regards to claim 18, Sobalvarro et al. teaches:
after presenting the pre-purchase product experience, send the pre-purchase product experience to a second user account (paragraph [0027], “Also, users of a MTS system could share any desired product information directly with other parties or select groups, purchase a product online, share product information on a social network and otherwise receive, transmit or communicate data related to a product or service, for example through use of MTS software application 110 and any desired network, for example the Internet.”).

With regards to claim 23, Sobalvarro et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Crutchfield Jr teaches:

wherein the request for the experience from the product experience service for the product after being identified at the second time includes a request for the post-purchase experience (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”). 
This part of Crutchfield Jr. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

With regards to claim 24, Sobalvarro et al. teaches the look up [of] the compatible product identifiers in association with the user account is performed on data locally stored on the computing system (paragraph [0032], “Additionally, a database may house data and information related to a brand/administration system 210 that may be utilized. Select data can also be stored locally on the mobile or other device.”).

With regards to claim 25, Sobalvarro et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Crutchfield Jr. teaches the pre-purchase product experience and the post-purchase product experience include different media that is stored at the product database (paragraph [0242], “For Post-Sale Support (4), all relevant or helpful product literature, such as manuals, guides, or other documentation, may be automatically collected into the shopper's Passport account, and all post-sale interactions with the retailer's store, website, or support staff may be recorded in connection with the Passport account. Product recall, software update, routine maintenance notifications may be automatically directed to the shopper based on product purchases recorded in the Passport account.”).
This part of Crutchfield Jr. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product information as taught by Crutchfield Jr. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0238]-[0242] of Crutchfield Jr.).

With regards to claim 26, Sobalvarro et al. teaches the source other than the product experience service is a server accessible by the computing system that stores user account information (paragraph [0032], “The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application.”; paragraph [0036], “Further, the MTS content system 208 can have a brand server that can have a tag read analytics engine, tag lookup ability, content management, account maintenance and billing and payment capabilities.”).

With regards to claim 27, Sobalvarro et al. teaches the product experience service does not associate the product serial number or record of purchase with user account information (paragraph [0036], “A content system 208 can include a consumer application programming interface (API) and a consumer server. The consumer server may house a promotions engine, a cross-sell engine, a content/personalization engine, tag read tracking, social networking engine and wish list engine, amongst any other desired engines or content. Further, the MTS content system 208 can have a brand server that can have a tag read analytics engine, tag lookup ability, content management, account maintenance and billing and payment capabilities.”).

Claims 8, 11, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0059534 to Sobalvarro et al. in view of U.S. Patent Application Publication No. 2017/0039613 to Kaehler et al.
With regards to claim 8, Sobalvarro et al. teaches: 
receiving, from a client device, by a product experience service, a first request for a product experience for a product identified in the first request, wherein the first request does not identify a user account (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 
sending the pre-purchase product experience in response to the first request to the client device (paragraph [0026], “The NFC-enabled phone or device 100 may also have a software application associated with NFC reads, as described in more detail below. Any such information may then be received by the NFC-enabled phone or device 100 and displayed thereon or transmitted to another device or location for display, for example on a display showing product information on MTS software application 110.”); 
receiving a second request for a product experience for the product identified in the second request when there is no record of a previous purchase of the product … , wherein the second request does not identify a user account (paragraph [0025], “In one exemplary embodiment, a mobile phone or portable device 100 user, who may be a consumer, can “tap” or otherwise position their NFC-enabled phone 100 proximate to a product 104 labeled with a NFC RFID tag 102 to access product information, as shown in exemplary FIGS. 1 and 1A.”; paragraph [0027], “This can allow a brand to deliver content, such as, but not limited to, product information, promotions and coupons, as well as after-sale support, for example opportunities to purchase extended warranties for durable goods and registering goods with a brand or manufacturer.”); … and 
sending the post-purchase product experience in response to the second request to the client device (paragraph [0026], “The NFC-enabled phone or device 100 may also have a software application associated with NFC reads, as described in more detail below. Any such information may then be received by the NFC-enabled phone or device 100 and displayed thereon or transmitted 
Sobalvarro et al. fail to explicitly teach that the Sobalvarro et al. does not explicitly state determining product purchase status from a product database. However, Kaehler et al. teaches:
determining that the product has not been previously purchased when there is no record of a previous purchase of the product at a product database, wherein the product database does not identify the user account (paragraph [0048], “The MIS may also track the location and the status (e.g., purchased or not, carried or not) of all of the items in the retail space.”);
based on the determination that the product has not been previously purchased, retrieving a pre-purchase product experience stored in the product database (paragraph [0042], “In some variations, the ONS may store information regarding the features of the product being considered by the user, pricing of the same product at the retail location where the user is currently located, at other nearby retail locations, and/or at an online retailer, and provide such information to an ARD. The ONS may also present offers provided by EPs to the user. When the user is at a particular retail location, the user may receive offers from the ONS that originate from an EP that is a merchant in competition with the merchant of the particular retail location. Alternatively or additionally, the user 
determining that the product has been previously purchased when there is a record of a previous purchase of the product at the product database (paragraph [0048], “The MIS may also track the location and the status (e.g., purchased or not, carried or not) of all of the items in the retail space.”); and 
based on the determination that that product has been previously purchased, retrieving a post-purchase product experience stored in the product database (paragraph [0055], “Offers may also present the user with the option of purchasing the target product(s) and/or correlated product(s) immediately, but receiving the purchased product(s) at a later time, for example, having the product(s) shipped to the user's home, or picked up from the merchant at a later time.”; paragraph [0067], “An ONS may store data regarding merchants of all types (e.g., merchants that have an online store, merchants that a physical retail location, and merchants that have both), merchant data (e.g., physical and/or virtual location of the merchant and/or retail location, types of inventory bought or sold, etc.), information on products and services of all types (e.g., product features, physical appearance and attributes of the product and/or packaging, prices, etc.), and shopper data (e.g., demographic data, personal shopping lists, purchase history and patterns, budget and/or financial profile, etc.).”).
This part of Kaehler et al. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by 

With regards to claim 11, Sobalvarro et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Kaehler et al. teaches: 
the determining that the product has not been previously purchased includes determining that the product identified in the first request has a status of unpurchased, wherein the product experience service determines that the pre-purchase product experience should be sent to the client device (paragraph [0032], “For example, an ARD may include a database that contains information about the items in the user's possession, such as the item ID (e.g., GUID, bar code, etc.), item quantity, and whether the item has been purchased. When the ARD detects that the user has picked up an item (e.g., from a shelf at the retail location), put down an item (e.g., back to a shelf at the retail location) or purchased an item, the database may be updated to reflect a change in the status of the item.”).
This part of Kaehler et al. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product status database for determining product sales status as taught by Kaehler et al. One of ordinary skill in the art before the effective 

With regards to claim 13, Sobalvarro et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product status is determined.  However, Kaehler et al. teaches:
after sending the pre-purchase product experience to the client device, receiving a purchase status update indicating that the product was purchased (paragraph [0031], “When the ARD detects that the user has picked up an item (e.g., from a shelf at the retail location), put down an item (e.g., back to a shelf at the retail location) or purchased an item, the database may be updated to reflect a change in the status of the item. These events may also be signaled to the MIS and cause similar updates and changes in the databases depicted in FIGS. 6A-6D.”); and 
identifying the product as purchased in the product database (paragraph [0031], “When the ARD detects that the user has picked up an item (e.g., from a shelf at the retail location), put down an item (e.g., back to a shelf at the retail location) or purchased an item, the database may be updated to reflect a change in the status of the item. These events may also be signaled to the MIS and cause similar updates and changes in the databases depicted in FIGS. 6A-6D.”).
This part of Kaehler et al. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product status database for determining product sales status as taught by Kaehler et al. One of ordinary skill in the art before the effective 

With regards to claim 28, Sobalvarro et al. fails to teach, but Kaehler et al. teaches sending a list of identifiers for products compatible with the product identified in the first request (paragraph [0072], “The ONS transmits a data to the ARD regarding an offer for the same vacuum at a lower price, to be shipped at a later date. The user rejects this offer and the ARD send this rejection notice to the ONS. The ONS then provides an offer to the user to purchase vacuum bags compatible for this vacuum, to be shipped at a later date. The user tentatively accepts this offer and the ARD stores data relating to this offer in its local database.”).
This part of Kaehler et al. is applicable to the system of Sobalvarro et al. as they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the pre and post purchase product status database for determining product sales status as taught by Kaehler et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. in order to provide customers stage relevant information (see paragraph [0005]-[0011] of Kaehler et al.).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sobalvarro et al. and Crutchfield Jr. as applied to claims 1 and 14 above, and further in view of U.S. Patent No. 6,412,012 to Bieganski et al.
With regards to claims 4 and 16, Sobalvarro et al. teaches presenting a user with a plurality of types of product information (see paragraph [0027]) and Crutchfield Jr. teaches determining 
prior to displaying the pre-purchase product experience, determine if the product identified at the first time is compatible with any products previously purchased by the user account (col. 7, lines 25-32, “There are many different ways to determine recommendation sets 201, shopping sets 202, history sets 203, and item compatibility rules 204. Each of the sets and rules is based on a universal Set of items that defines the products, services, or other goods that customers may buy or own. The universal set of items is extremely flexible, and is generally customized for each application.”); and
when it is determined that the product identified at the first time is compatible with a previously purchased product, identify the previously purchased product in the pre-purchase product experience (col. 1, lines 47-58, “In another embodiment, the invention is directed to a method of producing a compatibility filtered and weighted recommendation to a user, the method using a computer having a processing system having one or more sets of processors, and an input/output interface. The method includes receiving applicable data, using the processing system, including i) user preference data, and ii) item compatibility rules, and producing, using the processing system, a compatibility-aware recommendation output set using the user preference data and the item compatibility rules.”).
This part of Bieganski et al. is applicable to the system of Sobalvarro et al. modified by Crutchfield Jr. they both share characteristics and capabilities, namely, they are directed to improving product information systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. modified by Crutchfield Jr. to include the compatible .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sobalvarro et al. and Crutchfield Jr. as applied to claims 1 and 14 above, and further in view of U.S. Patent Application Publication No. 2014/0006128 to Grigg et al.
With regards to claims 5, Sobalvarro et al. teaches presenting a user with a plurality of types of product information (see paragraph [0027]), but fails to explicitly teach information regarding allergy risks or sizing information for the user account and the product. However, Grigg et al. teaches the retrieving pre-purchase product experience is presented with information regarding allergy risks or sizing information for the user account with respect to the product (paragraph [0080], “In yet another embodiment, the system is configured to present to the user the specifications of a product or ingredients of a product after the system receives the product identifier. For example, if the user scans a quick response (QR) code associated with a TV, the system is configured to present the specifications for the TV which may include the size of the TV screen, the type of display, the functionalities, and various features of the television.”).
This information of Grigg et al. is applicable to the system of Sobalvarro et al. as modified by Crutchfield Jr. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the sizing information as taught by Grigg et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Sobalvarro et al. as modified by Crutchfield Jr.  .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sobalvarro et al. and Crutchfield Jr. as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2012/0271712 to Katzin et al. 
With regards to claim 20, Sobalvarro et al. teaches pre and post purchase product experience presentations, but fails to explicitly state that a product receipt is received.  However, Katzin et al. teaches:
in association with the receipt of the post-purchase product experience, download a receipt for the purchase of the product (paragraph [0019], “initiating, using the mobile device, a purchase transaction with the identified merchant for the potential purchase item based on the consumer's consent, receiving on the mobile device an electronic receipt having a merchant verifiable code, the receipt based on the purchase transaction, producing from the mobile device the verifiable code while the mobile device is proximate to a reader at the retail store, and receiving an indication that the verifiable code is valid, thereby allowing the consumer to egress the retail store with the item.”); and 
store the receipt by the client device (paragraph [0019], “initiating, using the mobile device, a purchase transaction with the identified merchant for the potential purchase item based on the consumer's consent, receiving on the mobile device an electronic receipt having a merchant verifiable code, the receipt based on the purchase transaction, producing from the mobile device the verifiable code while the mobile device is proximate to a reader at the retail store, and receiving an indication that the verifiable code is valid, thereby allowing the consumer to egress the retail store with the item.”, paragraph [0108], “An “electronic receipt” includes any receipt that is storable in 
This part of Katzin et al. is applicable to the system of Sobalvarro et al. as modified by Crutchfield Jr.  as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the product shopping status as taught by Katzin et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. as modified by Crutchfield Jr. in order to allow user to efficiently complete consumer transactions (see the paragraphs [0009] and [0073] of Katzin et al.).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sobalvarro et al. and Crutchfield Jr. as applied to claims 1 above, and further in view of U.S. Patent Application Publication No. 2017/0132841 to Morrison.
With regards to claim 21, Sobalvarro et al. and Crutchfield Jr. teach providing a variety of different types of post-purchase product experiences, but fail to explicitly teach an unboxing of the product using augmented reality.  However, Morrison teaches the post-purchase product experience guides a user through unboxing of the product using augmented reality (paragraph [0063], “Product data 224 comprise the commercial data associated with a model. Product data may include product names and identifiers such as Universal Product Codes and Stock Keeping Unit identifiers. Product data also includes user generated content such as ratings, reviews, metadata and links to relevant content such as unboxing videos, and other multimedia reviews. Product data may also include 
This part of Morrison is applicable to the system of Sobalvarro et al. as modified by Crutchfield Jr. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of presenting product information as disclosed by Sobalvarro et al. to include the product shopping status as taught by Morrison One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sobalvarro et al. as modified by Crutchfield Jr. in order to allow user to provide a complete set of relevant user contend (see paragraph [0063] of Morrison).

With regards to claim 22, Sobalvarro et al. and Crutchfield Jr. teach providing a variety of different types of post-purchase product experiences, but fail to explicitly teach a virtual reality experience involving the product.  However, Morrison teaches the post-purchase experience provides a user with a virtual reality experience involving the product (paragraph [0119], “At 620, the content management system 216 may command shaders on the rendering devices 206 to modify the way in which they present the image data based on environmental input. In various embodiments, the shaders may augment the image data with occlusions, reflections, refractions, and/or other visual effects. Such modification may enable the rendering device 206 to present the 3D product representation in an enhanced virtual reality or an augmented reality.”). 
This part of Morrison is applicable to the system of Sobalvarro et al. as modified by Crutchfield Jr. as they both share characteristics and capabilities, namely, they are directed to presenting product information to a user. It would have been obvious to one of ordinary skill in the .
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Retrieved from: https://web.archive.org/web/20030519132836/http://www.realmarket.com/required/rappdigital4.pdf